UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Sylvia Black,

             Plaintiff,

       v.                                            17-cv-393-JLS-LGF

Peace Office Christine Vitello, et al.,

             Defendants.


                             DECISION AND ORDER

      On May 9, 2017, pro se Plaintiff Sylvia Black commenced this action under 42

U.S.C. § 1983. Dkt. 1. On April 13, 2018, this Court referred this case to United

States Magistrate Judge Leslie G. Foschio for all proceedings under 28 U.S.C. §

636(b)(1)(A) and (B). Dkt. 11. On August 14, 2017, Plaintiff moved for a pretrial

hearing or scheduling conference. Dkt. 8. On August 25, 2017, Defendants

responded and cross-moved to dismiss the complaint for lack of personal jurisdiction

based upon improper service. Dkt. 9. Plaintiff responded on May 2, 2018. Dkt. 13.

Defendants replied on May 31, 2018. Dkt. 14. Plaintiff filed a second response to

Defendants’ crossmotion on June 12, 2018. Dkt. 15.

      On March 18, 2019, Judge Foschio issued a Report and Recommendation

(“R&R”) finding that Defendants’ motion should be granted and that Plaintiff’s

motion should be dismissed as moot. Dkt. 18. Plaintiff filed objections to the R&R

on March 26, 2019 (Dkt. 20), and again on March 28, 2019 (Dkt. 21), both times

realleging her substantive complaints, stating that she “served Defendant[s] within

                                          1
the legal ramifications of the Law” (Dkts. 20 and 21, at 3), and asserting that

Defendants “did not ask for a dismissal on the basis of alleged improper service”

(Dkts. 20 and 21, at 3). Defendants responded to the objections on April 2, 2019,

documenting their requests for dismissal based on lack of personal jurisdiction

arising from Plaintiff’s improper service. Dkt. 19. Plaintiff filed a motion for

judgment on April 4, 2019 (Dkt. 22), to which Defendants responded on April 16,

2019 (Dkt. 23).

      A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district

court must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

      This Court has carefully reviewed the R&R, the record in this case, the

objection and response, and the materials submitted by the parties. Based on that

de novo review, the Court accepts and adopts Judge Foschio’s recommendation to

grant Defendants’ crossmotion to dismiss and to dismiss Plaintiff’s motion for a

hearing as moot. Plaintiff’s motion for judgment (Dkt. 22), which was filed after the

R&R was issued and after Plaintiff had twice objected to the R&R, is also dismissed

as moot.

      For the reasons stated above and in the Report and Recommendation,

Defendants’ crossmotion to dismiss (Dkt. 9) is GRANTED and Plaintiff’s motion for

a hearing (Dkt. 8) is DISMISSED as moot. Plaintiff’s motion for judgment (Dkt. 22)



                                           2
is also DISMISSED as moot. The complaint (Dkt. 1) is dismissed; the Clerk of

Court is instructed to close this case as dismissed with prejudice.

SO ORDERED.

Dated:       April 6, 2020
             Buffalo, New York


                                            s/John L. Sinatra, Jr.
                                           JOHN L. SINATRA, JR.
                                           UNITED STATES DISTRICT JUDGE




                                          3
